DETAILED ACTION

	This Office action is in response to application papers filed on 24 October 2019.

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification

2.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested:  Semiconductor Device Including Source/Drain Contacts Having Different Heights and Different Widths.

3.	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102

4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 1, 3-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suk et al. (US 9,012,281 B2).
	Referring to Fig. 1 and column 4, line 16 to column 6, line 57, Suk et al. disclose a semiconductor device that includes a substrate (100) including a first region (I) and a second region (II), a first gate stack (first gate electrode – 121 including gate insulation pattern – 131, gate electrode structure – 141, and gate mask layer pattern – 151) on the first region (I) of the substrate (100), a first source/drain contact (first wiring line – 231) at a first side of the first gate stack (121), wherein the first source/drain contact (231) is connected to the substrate (100), a second gate stack (second  gate electrode – 120 including gate insulation pattern – 130, gate electrode structure – 140, and gate mask layer pattern – 150) on the second region (II) of the substrate (100), and a second source/drain contact (second wiring line – 230) at a first side of the second gate stack (120), wherein the second source/drain contact (230) is connected to the substrate (100), wherein a height (length – d4) of the second source/drain contact (230) is greater than a height (length – d3) of the first source/drain contact (231) as described in column 6, lines 45-52), and wherein a width (w2) of the second source/drain contact (230) is 
	These are all of the limitations as set forth in claim 1 of the claimed invention.
	Regarding claim 3, a top surface of the second source/drain contact (230) is located at a same level as a top surface of the first source/drain contact (231) as shown in Fig. 1.
	Regarding claim 4, a bottom surface of the second source/drain contact (230) is located at a lower level than a bottom surface of the first source/drain contact (231) as shown in Fig. 1.
	Regarding claim 5, Suk et al. further disclose a source/drain pattern (first silicide region – 211) on the substrate (100) at the first side of the first gate stack (121) as shown in Fig. 1, wherein an uppermost surface of the source/drain pattern (211) is located at a higher level than a bottom surface of the first gate stack (121), and wherein the first source/drain contact (231) is disposed on the uppermost surface of the source/drain pattern (211).
	Regarding claim 6, Suk et al. further disclose a first ohmic pattern (capping layer pattern – 221) between the first source/drain contact (231) and the source/drain pattern (211), and a second ohmic pattern (capping layer pattern – 220) between the second source/drain contact (230) and the substrate (100) as shown in Fig. 1, wherein the first ohmic pattern (221) is in contact with the uppermost surface of the source/drain pattern (211), and wherein the second ohmic pattern (220) is in contact with the substrate (100).

Allowable Subject Matter

6.	Claims 2, 7-11 are objected to as being dependent upon a rejected base claim, but would be allowable if claims 2, 7, 9-10 were rewritten in independent form to include all of the limitations of claim 1.

7.	Claims 12-20 are allowed.

8.	The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 2, the prior art of record (notably, Suk et al.) lacks the claim requirement of a thickness of the second gate dielectric pattern being greater than a thickness of the first dielectric pattern;
Regarding claims 7-8, the prior art of record (notably, Suk et al.) lacks the claim requirement of plural connection line patterns on the interlayer dielectric layer; and
Regarding claim 9, the prior art of record (notably, Suk et al.) lacks the claim requirement of a body contact configured to apply a body bias to the substrate; and
Regarding claims 10-20, although the prior art of record (notably, Flachowsky et al. and Tsunomura et al.) provide teachings of a gate structure over an upper semiconductor layer and another gate structure over a lower semiconductor layer, wherein an insulating layer is between the upper semiconductor layer and .

Conclusion

9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  These references teach first and second gate structures having respective first and second source/drain contacts that have either different heights or different widths.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN W SMOOT whose telephone number is (571)272-1698.  The examiner can normally be reached on M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue A. Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/STEPHEN W SMOOT/Primary Examiner
Art Unit 2813                                                                                                                                                                                                        



sws